Citation Nr: 1633424	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-11 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an higher initial disability rating for depressive disorder, in excess of 50 percent prior to May 22, 2015, and in excess of 70 thereafter.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to August 1960.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which granted service connection for depressive disorder, effective December 19, 2000.    

In a November 2013 rating decision, the RO granted a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, raised in conjunction with the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Because the TDIU has been in effect for the entire rating period, that issue is no longer on appeal. 

The Board remanded the appeal in April 2014 for additional development, to include a request for outstanding medical records and an updated VA examination.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In a March 2016 rating decision, the RO granted an increased 70 percent rating for depressive disorder, effective May 22, 2015.  The Board has, accordingly, recharacterized the issue on appeal to reflect the staged initial rating. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  For the rating period prior to May 1, 2007, psychiatric symptoms and impairment due to depressive disorder approximate a rating based on occupational and social impairment with reduced reliability and productivity.

2.  For the rating period from May 1, 2007, psychiatric symptoms and impairment due to depressive disorder approximate a rating based on occupational and social impairment with deficiencies in most areas such as work, school, judgement, thinking, and mood, but do not more nearly approximate a rating based on total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to May 1, 2007, the criteria for higher initial rating in excess of 50 percent for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, from May 1, 2007, the criteria for a 70 percent rating for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).

3.  From May 1, 2007, the criteria for higher initial rating in excess of 70 percent for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  June 2001 and March 2006 letters provided preadjudicatory notice to the Veteran addressing his initial claim for service connection and the appeal for an increased rating.  Initial rating claims are generally considered to be "downstream" issues from the original grant of service connection if appealed from that initial grant of service connection.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist and notify the claimant of his or her concomitant responsibilities in the development of claims involving such downstream issues is not required when adequate VCAA notice was provided following receipt of the original claim.  VAOPGCPREC 8-2003.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, VA examinations, and the Veteran's statements.  The Board remanded the appeal in April 2014 for additional development, to include a request for any outstanding medical records, and an updated VA psychiatric examination.  Those records have been obtained and an updated VA examination is of record.  

The Veteran was afforded multiple VA psychiatric examinations, dated in March 2005, June 2005, May 2007, June 2008, March 2011, and May 2015.  The Board finds that the VA examinations of record are adequate for rating purposes because they were performed by a medical professional, were based on a review of the record and history and symptomatology from the Veteran, include a thorough psychiatric examination, and address occupational and functional limitations due to service-connected depressive disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  In an August 2016 statement, the Veteran's representative indicated that they had no additional argument or evidence to submit in support of the appeal.   For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  A staged rating is for consideration in this case.  

Prior to May 22, 2015, the Veteran was assigned a 50 percent disability rating for depressive disorder under Diagnostic Code 9434.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181   (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record). 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Disability Rating Analysis 

The Veteran and his representative contend, in April 2014 correspondence, that at least a 70 percent rating is warranted for service-connected depressive disorder. 

The Board has reviewed all the evidence of record, lay and medical, and finds that for the entire rating period prior to May 1, 2007, the Veteran has not met or more nearly approximated the criteria for a 70 percent disability rating for depressive disorder.  See 38 C.F.R. § 4.130.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that from May 1, 2007, a 70 percent rating, but no higher, is warranted for depressive disorder.  

Prior to May 1, 2007, the Board finds that the weight of the evidence does not support a finding of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to depressive disorder to warrant a higher initial rating in excess of 50 percent.  

A VA treatment report dated in December 2000 identified a diagnosis of major depressive disorder.  The Veteran, however, was not receiving any psychiatric treatment at that time.  A July 2001 private psychiatric evaluation also diagnosed major depressive disorder and pain disorder; however, specific symptoms and the severity of his symptoms were not addressed.  VA treatment records dated in 2005 continued to identify chronic depression.  

A March 2005 VA examination shows that the Veteran was retired, but he reported doing some part-time work in real estate.  He reported symptoms of depressed mood and sleep difficulties.  The VA examiner noted that the Veteran enjoyed travel, drove to Alaska for a three month trip during the summer, and recently returned from a cruise.  On a mental status examination, the Veteran identified symptoms of depression, anxiety, insomnia, fatigue, and poor sleep, verbal temper outbursts, and poor concentration.  His affect was irritable.  There was no impairment of thought process and communication; no hallucinations or delusions; no suicidal or homicidal ideation; and no obsessive or ritualistic behavior.   The Veteran maintained personal hygiene and other basic activities of daily living.  He was fully oriented.  Memory and intellect were grossly intact.  The Veteran was diagnosed with depression, not otherwise specified and was assigned a GAF score of 61.

A June 2005 VA examiner noted that the Veteran recently got married.  He continued to report symptoms of depression, fatigue, and sleep disturbance.  He denied hallucinations, suicidal ideation, and crying spells.  He had minimal eye contact when answering questions.  Mood was dysphoric.  He did not exhibit looseness of associations or tangential thinking.  Memory was within normal limits.  The VA examiner opined that the Veteran's occupational and social functioning was not impaired, evidenced by his recent trips, marriage, and honeymoon trip.  The VA examiner indicated that the Veteran did not exhibit significant occupational or social impairment as a result of depression.  The Veteran was assessed with a GAF score of 75.  

Prior to May 1, 2007, VA examinations show that the Veteran's depressive disorder resulted in symptoms of depression, anxiety, sleep disturbance, irritability, and poor concentration.   The Veteran was assessed with GAF scores of 61 and 75, consistent with transient to mild symptoms or occupational impairment due to depression.  DSM-IV at 46-47.  Prior to May 1, 2007, Board finds that the Veteran's overall level of impairment due to depressive disorder does not approximate the criteria for a higher 70 percent disability rating occupational and social impairment with deficiencies in most areas such as work, school, judgement, thinking, and mood.  The record shows that prior to May 1, 2007, the Veteran did not have significant impairment to occupational or social functioning.  VA examinations show that the Veteran was retired, but was able to do some part time work in real estate.  He was recently married and enjoyed traveling.  There was no impairment thought processes or judgement shown on VA examinations.  The Board finds that prior to May 1, 2007, occupational and social impairment due to symptoms of depression are shown by the Veteran's GAF scores to be, at most, mild in degree, are adequately addressed by the 50 percent rating assigned.  The Veteran's depression did not more nearly approximate the level of impairment described for a 70 percent rating.  For these reasons, the Board finds that prior to May 1, 2007, the criteria for an initial rating in excess of 50 percent for depressive disorder are not met or more nearly approximated.  See 38 C.F.R. § 4.130.

The evidence is at least in equipoise as to whether a higher 70 percent rating is warranted for depressive disorder from May 1, 2007.  For the rating period from May 1, 2007, the Veteran's depressive disorder has been characterized by symptoms and a level of impairment consistent with both a 50 percent and 70 percent rating under Diagnostic Code 9434.  While the Veteran's symptoms, to include depression, anxiety, suicidal ideation, sleep impairment, social isolation, difficulty with concentration, mild memory loss, and difficulty in establishing and maintain effective relationships are largely consistent with a 50 percent rating, from May 1, 2007, the Veteran's GAF scores indicate higher level of impairment due to such symptoms.  Resolving reasonable doubt in the Veteran's favor, the Board finds that from May 1, 2007, a higher initial 70 percent rating is warranted for depressive disorder.  

VA examinations dated in May 2007, June 2008, March 2011, May 2015, and March 2016 show that the Veteran had diagnosed depressive disorder with symptoms of depression, anxiety, suicidal ideation, sleep impairment, irritability and anger issues, social isolation, difficulty with concentration, mild memory loss, and difficulty in establishing and maintain effective relationships.  VA examinations show that from May 15, 2007, the Veteran had GAF scores which ranged from 43 to 50.  These scores are consistent with serious symptoms or any serious impairment in social, occupational or school functioning.  See DSM-IV at 46-47.  

Mental status examinations conducted during VA examinations in May 2007, June 2008, March 2011, May 2015 show that the Veteran was alert and oriented.  He was able to maintain personal hygiene.  Speech was within normal limits.  Mood and affect were described as angry or depressed.  Thought processes were within normal limits.  The Veteran had chronic sleep disturbance and reported suicidal ideation, but not intent.  There was no evidence of hallucinations, delusions, or obsessive or ritualistic behaviors.  There were no signs of inappropriate behavior.  Panic attacks were not indicated.  Judgement and insight were intact.  

A May 2007 VA examination shows that the Veteran reported symptoms of sleep disturbance, trouble with memory and concentration, bouts of crying, irritable mood and a short temper, and he reported spending a lot of time in bed due to pain.  He reported that he used to play golf and enjoyed photography but hadn't participated in these activities in several years.  He gained 40 pounds over the last two years, and reported having poor energy.  The Veteran also reported going on a recent trip along the Gulf Coast with his wife, and he went to Alaska with his wife twice in the last few years.  He indicated that he felt better when he got away from home or went on vacation.  He reported fleeting thoughts of suicide.  The Veteran reported that he had been retired since 1986.  He did not get out socially much but reported having one close friend whom he periodically got together with.  

In addition to symptoms already noted on mental status examinations, a May 2007 VA examiner noted that the Veteran's mood was angry.  He was accusatory and prone to interrupting, but over the course of the session, he became more calm and apologetic.  There was no evidence of short or long term memory difficulties observed.  The Veteran was diagnosed with depressive disorder, not otherwise specified, and had an estimated GAF score of 50.  However, the VA examiner stated that the Veteran was mildly to moderately impacted by collective medical and psychological problems.  Occupational functioning appeared to be unaffected in the distant past.  He stated that the Veteran appeared to have emotional problems with depression and general irritability.   

A June 2008 VA examination shows that the Veteran reported feeling depressed most of the time.  He described problems with sleep, fatigue, and irritability.  He reported that he spent most of his time alone in his house as he did not want to be around people.  He reported difficulty with concentration when reading.  He had some suicidal ideation, but denied a history of suicide attempts.  Additionally, a mental status examination shows that the Veteran's mood was significantly depressed and attention and concentration were slightly impaired.  The Veteran was assessed with depression secondary to medical conditions and was assessed with a GAF score of 50. 

Private medical opinions dated in May 2008 and October 2008 identify significant chronic depression and back pain which prohibited the Veteran from obtaining and maintaining gainful employment.  

A March 2011 VA examination shows that the Veteran reported episodes of crying, sleeplessness, range or anger toward his spouse, feelings of worthlessness and hopelessness, and social isolation.  The Veteran, however, denied suicidal thoughts or ideations at the time of examination.  In addition to symptoms already noted on mental status examinations, the Veteran was noted to have verbal outbursts of anger with his wife and recent memory was stated to be mildly impaired.  The Veteran was assessed with major depressive disorder, and was assessed with a GAF score of 45 over the past year.  The VA examiner indicated that the Veteran's major depressive disorder resulted in reduced reliability and productivity, but also stated that the Veteran was having severe difficulty in his relationships with family, mood, and thought processes related to his ongoing depressive symptoms.  The VA examiner stated that Veteran symptoms continued to get worse, and he was unemployable due to his severe medical and mental health issues.

A May 2015 VA authorized examination shows that the Veteran has diagnosed major depressive disorder with occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgement, thinking, and mood.  The Veteran continued to exhibit symptoms of depression, anxiety, memory loss, suicidal ideation, and the VA examine identified impaired impulse control.  The Veteran's affect was angry, and he was extremely agitated upon arrival, but improved over the course of examination.  He was noted to be recently divorced.  The Veteran was also noted to have been dismissed by a doctor from the practice due to his rudeness to office staff, and was noted to be difficult to manage.  With regard to the impact of his mental condition on his ability to work, the VA examiner stated that the Veteran's memory was failing, he had an angry, depressed and irritable mood, and was unable to deal with people well.  Therefore, it was not possible for him to work, partly due to his physical disability and partly due to depression and a negative attitude stemming from depression.  

A March 2016 addendum to the May 2015 VA authorized examination shows that the Veteran's current GAF score under the DSM-IV would be judged to be 43, stated to be worse than a previous GAF score of 50 in 2013.  The Veteran's GAF score was stated to represent serious impairment in social, occupational, or school functioning, indicating that his function was limited in the same areas, but had worsened.  His depression was stated to be continuous and increased, in part, due to his recent divorce.  His depression was strongly related to his physical symptoms, and symptoms included suicidal ideation, a need for antidepressant medication, and a hostile and nonsocial demeanor.  While the VA authorized examiner erroneously noted a GAF score of 50 in 2013 (the Veteran was last assessed with a GAF score of 50 in 2007 and 2008), the Board finds that the addendum opinion is, nonetheless, probative in identifying a current GAF score of 43 and associated impairment, as the Veteran was clearly identified in the addendum opinion, and the examiner made cited findings in reference to the prior examination in May 2015.   

The Board finds that from May 1, 2007 to present, the Veteran has been consistent in reporting symptoms related to depressive disorder.   A May 2007 VA examination provided inconsistent findings with regard to the severity of the Veteran's depressive disorder, indicating mild to moderate impairment due to his collective medical and psychological problems, inconsistent with the assigned GAF score of 50, which is consistent with serious symptoms or serious impairment in social or occupational functioning.   See DSM-IV at 46-47.  A June 2008 VA examination also assessed the Veteran with a GAF score of 50.  A March 2011 VA examiner indicated that the Veteran's depressive disorder resulted in occupational or social impairment with "reduced reliability and productivity," as described for a 50 percent rating for depressive disorder, but in describing such impairment, reported "severe difficulty in relationships with family, mood, and thought processes" related to depressive symptoms, and the Veteran was assessed with a GAF score of 45 over the past year, more consistent with a higher 70 percent rating.  A May 2015 VA authorized examination and addendum identified occupational and social impairment in most areas such as school, work, family relations, and judgement with a GAF score of 43, continuing to identify serious symptoms or serious impairment in social or occupational functioning, with some increase in severity, related in part to his recent divorce.    

The Board finds VA examinations dated in May 2007, June 2008, and May 2011 identify symptoms and social and occupational impairment consistent with both 50 percent and 70 percent ratings for depressive disorder.  Findings from a May 2015 VA examination clearly identifies occupational and social impairment in most areas such as school, work, family relations, and judgement, consistent with a 70 percent rating for depressive disorder.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that from May 1, 2007, symptoms of depressive disorder and the severity of such more nearly approximates a rating based on occupational and social impairment with deficiencies in most areas such as work, school, judgement, thinking, and mood.  The Veteran's GAF scores during this period are consistent with a 70 percent rating, showing serious symptoms or any serious impairment in social, occupational or school functioning.  Resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire rating period from May 1, 2007, a higher initial 70 percent rating is warranted for depressive disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.   

The Board finds that the Veteran has not met or more nearly approximated the criteria for a higher 100 percent disability rating for depressive disorder at any time during the appeal period.  See 38 C.F.R. § 4.130.  The record does not indicate total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation for depressive disorder.  From May 1, 2007, VA examiners identify GAF scores consistent with serious symptoms or serious impairment in social and occupational due to depression, but not total occupational and social impairment.  While the record indicates that the Veteran is no longer able to work due to a combination of physical and psychiatric disabilities, he is not shown to have total social impairment as he was married prior to 2015, and he noted during a May 2007 VA examination that he had one close friend whom he periodically got together with.  Additionally, while VA examinations and private opinions indicate that the Veteran was unable to work due to a combination of his psychiatric and physical disabilities, they do not indicate that he was unable to work due to his depressive disorder, alone.  A May 2015 VA authorized examination identified occupational and social impairment in most areas such as school, work, family relations, and judgement, but not total occupational and social impairment.   Moreover, the Veteran did not exhibit symptomatology of such severity as indicated for a 100 percent rating (i.e. gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name).  The Board finds that the degree of severity of the Veteran's psychiatric symptoms and functional impairment is not consistent with a 100 percent rating for depressive disorder at any time during the appeal period.    

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's depressive disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9434, specifically provide for disability ratings based on a combination of clinical psychiatric symptoms and findings.  In this case, considering the lay and medical evidence, the Veteran's depressive disorder is manifested by symptoms of depression, anxiety, suicidal ideation, anger and irritability, sleep impairment, social isolation, difficulty with concentration, mild memory loss, and difficulty in establishing and maintain effective relationships.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment with deficiencies in most areas, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2015).  Additionally, the Board has considered probative GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as well as findings with regard to psychological testing, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by depressive disorder.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's depressive disorder, and referral for consideration of an extraschedular evaluation is not warranted.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her occupation and daily life.  Insomuch as the record shows that the Veteran is not employed due to his service-connected back disability and depression, the Board finds that issues with employability are adequately addressed the TDIU, which has been in effect for the entire rating period.  In the absence of exceptional factors associated with service-connected depressive disorder, the Board finds the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran and his representative have not asserted, and the record does not otherwise indicate, that the combined effect, collective impact, or compounding negative effects of the Veteran's service-connected disabilities presents a disability picture not adequately captured by the schedular rating criteria, and the Board finds that unemployability due to his combinations of disabilities is addressed by his assigned TDIU.  Accordingly, the Board finds that referral for an extraschedular evaluation under Johnson is not warranted.  



ORDER

Prior to May 1, 2007, a higher initial disability rating in excess of 50 percent for depressive disorder is denied. 

From May 1, 2007, an initial 70 percent for depressive disorder is granted. 

From May 1, 2007, a higher initial rating in excess of 70 percent is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


